UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL DECARLO,

                         Plaintiff,
                                                                           ORDER
               - against -
                                                                     21 Civ. 2627 (PGG)
 LINCOLN LIFE ASSURANCE COMPANY
 OF BOSTON,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                Within fourteen days of the date of this order, the parties must complete their

initial disclosures under Federal Rule of Civil Procedure 26(a)(1) and Defendant must produce

the administrative record in this matter to Plaintiff.

                Within thirty days of receipt of the administrative record, Plaintiff will submit a

letter stating whether he seeks additional discovery. If Plaintiff does not seek additional

discovery, the letter will provide a proposed schedule for cross-motions for summary judgment.

If Plaintiff seeks additional discovery, Defendant will submit a response within seven days of

Plaintiff’s letter stating its position as to the additional discovery Plaintiff seeks.

Dated: New York, New York
       July 2, 2021
